newrlogo.jpg [newrlogo.jpg]
September 12, 2019
James Gochee
Re: Separation and Transition Agreement and General Release
Dear Jim:
This letter sets forth the substance of the separation and transition agreement
and general release terms (the “Agreement”) that New Relic, Inc. (the “Company”)
is offering to you to aid in your employment transition.
1.Separation Date. You are resigning your employment, and the Company accepts
your resignation, which will be effective on November 16, 2019 (the “Separation
Date”).
2.Transition Period. If you timely sign this Agreement, then from the Effective
Date of this Agreement (as defined in Paragraph 16(c)) until the Separation Date
(the “Transition Period”), your at-will employment will continue with the
following additional terms:
(a)Duties. During the Transition Period, you will continue to perform all
transition-related projects and duties reasonably requested of you by the
Company. You will not be required to report to the office or work a full-time
schedule except as requested by the Company to transition your duties and
responsibilities. During the Transition Period, you must continue to comply with
all of the Company’s policies and procedures and with all of your statutory and
contractual obligations to the Company (including your obligations under your
Employee Proprietary Information and Inventions Agreement (the “Inventions
Agreement”), a copy of which is attached hereto as Exhibit B). For the avoidance
of doubt, the restrictions of Paragraph 4 of the Inventions Agreement (and all
other provisions of the Inventions Agreement) are not modified during the
Transition Period.
(b)Compensation and Benefits. During the Transition Period, you will continue to
receive your current base salary, subject to standard withholdings and
deductions, and you will be eligible for the Company’s standard benefits,
subject to the terms of such plans and programs and applicable law.



--------------------------------------------------------------------------------



(c)Employment Termination. During the Transition Period, you will remain an
at-will employee of the Company and are entitled to resign your employment for
any reason. Similarly, the Company is entitled to terminate your employment with
or without Cause. If the Company terminates your employment with Cause during
the Transition Period, your employment will end immediately and you will not
receive any further compensation or benefits from the Company (including the
Separation Benefits as defined and set forth in Paragraph 4 below), except for
salary not previously paid earned through the Separation Date, subject to
required payroll deductions and withholdings. If you resign your employment
during the Transition Period, or the Company terminates your employment without
Cause during the Transition Period, you will be paid for salary not previously
paid earned through the Separation Date (subject to required payroll deductions
and withholdings), and you will remain eligible for the Separation Benefits set
forth in Paragraph 4, subject to the terms and conditions set forth therein.
(d)Cause Definition. For purposes of this Agreement, “Cause” for termination of
your employment will mean any of the following: (i) your willful failure to
substantially perform your duties and responsibilities to the Company or
deliberate violation of a Company policy; (ii) your conduct tending in the
Company’s reasonable judgment to bring you or the Company into disrepute
(whether or not such conduct is or becomes publicly known); (iii) your
commission of any act of fraud, embezzlement, dishonesty, or any other willful
misconduct that has caused or is reasonably expected to result in injury to the
Company; (iv) breach of any code of conduct, rule, or regulation under
applicable laws as set forth by all relevant regulatory agencies, exchanges, and
self-regulatory bodies relevant to you and/or the Company’s business; (v)
unauthorized use or disclosure by you of any proprietary information or trade
secrets of the Company or any other party to whom you owe an obligation of
nondisclosure as a result of your relationship with the Company; or (vi) your
willful breach of any of your obligations under any written agreement or
covenant with the Company.
3.Accrued Salary. On the Separation Date, the Company will pay you salary not
previously paid earned through the Separation Date, subject to required payroll
deductions and withholdings. The payments in this Paragraph are not conditioned
on you signing this Agreement.
4.Separation Benefits. Although the Company is not otherwise obligated to do so,
if you: (i) timely return this fully signed and dated Agreement to the Company
and allow the Effective Date (as defined in Paragraph 16(c)) to occur; (ii)
comply fully with your obligations hereunder; and (iii) sign the Reaffirmation
Release that is attached to this Agreement as Exhibit A and hereby incorporated
by reference into this Agreement (the “Reaffirmation Release”) on or within
three (3) business days after the Separation Date and allow the Reaffirmation
Effective Date (as defined in the Reaffirmation Release) to occur, then the
Company will provide you with the following separation benefits (“Separation
Benefits”), which supersede and extinguish any rights you may have under that
certain offer letter dated April 16, 2008 between you and the Company:
(a)Salary. The Company will pay you the equivalent of four (4) months of your
base salary in effect as of the Separation Date, subject to standard payroll
deductions and withholdings (“Separation Pay”). Your Separation Pay will be paid
in a lump sum on the first regular payday no earlier than one week after the
Reaffirmation Effective Date (as defined in Exhibit A).
2



--------------------------------------------------------------------------------



(b)Health Insurance. On the date the Separation Pay is paid, the Company will
pay you a lump sum equivalent of four (4) months of COBRA health coverage
continuation premiums (“COBRA Premiums”), subject to applicable income
withholding and deductions. To the extent provided by the federal COBRA law or,
if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your existing group health insurance benefits at your own expense after
the Separation Date. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish and plan
terms permit. You will be provided with a separate notice describing your rights
and obligations under COBRA laws on or after the Separation Date. Your COBRA
coverage rights are not contingent on signing this Agreement. You are
responsible for timely enrolling in and electing COBRA coverage, and for
submitting payment for all COBRA insurance premium payments.
You acknowledge that the Company has made no representations to you concerning
your tax obligations related to the payments and benefits described in this
Agreement or its Paragraph 4, and that you shall be responsible for any tax
consequences associated with any payment or benefit you receive through this
Agreement. Refer to Paragraph 8 for additional requirements concerning Property
Return before the Separation Benefits are provided.
5.Equity Awards and ESPP. Vesting of your outstanding stock options and any
other equity awards, if any (“Equity Awards”), ceases on your Separation Date.
Your Equity Awards will continue to be governed by the terms of the applicable
equity awards documents and are not contingent on signing this Agreement. Any
accumulated contributions to the New Relic 2014 Employee Stock Purchase Plan
(“ESPP”) will be refunded to you under the terms of that plan; completed ESPP
purchases are not impacted by your separation.
6.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date.
7.Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice. It is expected
that you will not incur significant business expenses, for example by traveling
without an express request by a Company Officer or by purchasing equipment,
before your separation.
3



--------------------------------------------------------------------------------



8.Return of Company Property. By no later than your Separation Date (or at any
earlier date upon the Company’s request), you shall return to the Company all
Company documents (and all copies thereof) and other Company property in your
possession or control, including, but not limited to, Company files, notes,
financial and operational information, customer lists and contact information,
product and services information, research and development information,
drawings, records, plans, forecasts, reports, payroll information, spreadsheets,
studies, analyses, compilations of data, proposals, agreements, sales and
marketing information, personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, tablets, handheld devices, and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company and all
reproductions thereof in whole or in part and in any medium. You agree that you
will make a diligent search to locate any such documents, property, and
information within the timeframe referenced above. In addition, if you have used
any personally owned computer, server, or e-mail system to receive, store,
review, prepare, or transmit any confidential or proprietary data, materials, or
information of the Company, then within five (5) business days after your
Separation Date, you must provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such confidential or
proprietary information from those systems without retaining any reproductions
(in whole or in part); and you agree to provide the Company access to your
system, as requested, to verify that the necessary copying and deletion is done.
Your timely compliance with the provisions of this paragraph is a precondition
to your receipt of the Separation Benefits provided hereunder.
9.Proprietary Information Obligations. Both during and after your employment you
acknowledge your continuing obligations under your Proprietary Information and
Inventions Agreement, including your obligations not to use or disclose any
confidential or proprietary information of the Company. A copy of your
Proprietary Information and Inventions Agreement is attached hereto as Exhibit
B.
10.Limited Confidentiality.
(a)Agreement Terms. Subject to the exceptions in Paragraph 16(e) and this
Paragraph 10, you and the Company shall not publicize or disclose the terms of
this Agreement and the discussions leading to it; provided, however, that: (i)
you may disclose the basic terms of this Agreement to your immediate family,
provided that they agree to keep the terms confidential; (ii) the parties may
disclose this Agreement to their respective attorneys, accountants, auditors,
and licensed tax preparers and financial advisors; (iii) the parties may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law; and (iv) the parties acknowledge that
the Company will disclose this Agreement to fulfill corporate reporting and
disclosure requirements. The provisions of this Paragraph 10(a) will be void and
of no effect as of the date this Agreement is filed publicly by the Company.
(b)Protected Disclosures. Notwithstanding your confidentiality and
non-disclosure obligations in this Agreement and the Proprietary Information and
Inventions Agreement (Exhibit B), you understand that as provided by the federal
Defend Trade Secrets Act, you will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosures of trade secrets
made: (i) in confidence to a federal, state, or local government for the purpose
of reporting or investigating a suspected violation of law; or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing contained in this Agreement or any other
agreement with the Company limits your ability to communicate with any
government agency or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, including providing documents or
other information, without notice to the Company.
4



--------------------------------------------------------------------------------



11.Nondisparagement. Subject to the exceptions in Paragraphs 10 and 16(e), you
agree not to make or communicate any disparaging statement in any forum or media
concerning the Company or its officers, directors, employees, shareholders,
agents, contractors, products, or services, or the Company’s business,
reputation, strategies, or prospects. A “disparaging statement” is one with the
purpose or reasonably likely effect of damaging the reputation, goodwill, or
standing of the Company (or the subject of the statement) in the community,
whether or not the statement is slander or libel under applicable law. You may
respond accurately and fully to any request for information if required by legal
process. Nothing in this Agreement prevents you from describing your
accomplishments and responsibilities while employed at the Company to a
prospective employer or for purposes of professional development.
12.Neutral Reference. In response to a reference request to Human Resources, the
Company’s regular practice it to provide only title and dates of employment, as
well as salary as of separation (upon written consent). Any other reference
request you make to an Officer of the Company will be as agreed by you and the
Officer.
13.No Voluntary Adverse Action. You agree that you have not and will not
voluntarily (except in response to legal compulsion and as permitted under
Paragraph 10) assist any person in bringing or pursuing any proposed or pending
litigation, arbitration, administrative claim, or other formal proceeding
against the Company, its parent or subsidiary entities, affiliates, officers,
directors, employees, or agents, or any Released Party (as defined in Paragraph
16(a)).
14.Cooperation. The Company and you agree and understand that by virtue of your
responsibilities, you have had an integral involvement with the affairs of the
Company, its affiliates, predecessors, and successors for a significant period
of time. The smooth and efficient continued operation of the Company and its
successors may require them to call upon you from time-to-time for information,
advice, and assistance in the pursuit of ongoing affairs, particularly those
commenced prior to your departure or involving any ongoing litigation or
investigation of which you have knowledge or about which you have information.
In consideration for the promises and benefits set forth herein, you promise to
cooperate with the Company and its successors by providing any and all such
information, advice or assistance they may require for the orderly transition of
the business, or for prosecuting or defending against such litigation, or for
the successful completion of transactions and contracts begun during your
tenure. You specifically agree to provide such cooperation in any litigation, or
in the resolution of any other legal matters, in which the Company or its
successors are or may become involved, to the extent such litigation or legal
matters relate to matters within your knowledge or responsibility during your
tenure with the Company. You further agree to: cooperate with the Company’s
counsel by providing information and documents; appear as may be required in
judicial, administrative, or arbitral proceedings, and any discovery conducted
in connection with such proceedings; provide truthful testimony on the Company’s
behalf as it or its counsel deem necessary; and communicate with the Company and
its counsel as they may reasonably require, and promptly respond to their
requests for information and assistance. The Company will reimburse you for
reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding foregone wages) and will make reasonable efforts to
accommodate your scheduling needs.
15.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement will not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
5



--------------------------------------------------------------------------------



16.Release of Claims.
(a)General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company, and its affiliated, related, parent and
subsidiary entities, and its and their current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) from
any and all claims, liabilities, and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”). You covenant not to sue any Released Party for any Released
Claim.
(b)Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, paid time off, expense reimbursements (to the extent
permitted by applicable law), severance pay, fringe benefits, stock, stock
options, or any other ownership, equity, or profits interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (v) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), the California Fair Employment and
Housing Act (as amended), and Oregon Revised Statutes Chapters 652, 653, 654,
659 and 659A; and (vi) federal, state, or local laws similar or equivalent to
those described in this Paragraph.
6



--------------------------------------------------------------------------------



(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, and that the consideration
given under this Agreement for your waiver and release in this Paragraph is in
addition to anything of value to which you are already entitled. You further
acknowledge that you have hereby been advised by this Paragraph that: (i) your
waiver and release do not apply to any rights or claims that may arise after the
date that you sign this Agreement; (ii) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (iii) you have at least twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign and return it earlier); (iv) you
have seven (7) days following the date you sign this Agreement to revoke it (by
providing written notice of your revocation to the Company’s CFO not later than
11:59pm PST on the 7th day after you sign this Agreement); and (v) this
Agreement will not be effective until the eighth day after the date that this
Agreement is signed by you, provided you do not timely revoke this Agreement
(“Effective Date”). Any changes to this Agreement will not restart the running
of your twenty-one (21) day review period. Upon the Effective Date, the
Transition Period (and resulting rights and privileges) described in Paragraph 2
of this Agreement will be in effect; upon the Reaffirmation Effective Date (as
defined in Exhibit A), you will be entitled to the Separation Benefits described
in Paragraph 4 of this Agreement. If this Agreement does not become effective
you will not receive consideration and benefits to which you are not otherwise
entitled, such as those described in Paragraphs 2 and 4.
(d)Waiver of Unknown Claims. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release, and that, if known by him or her, would have materially affected
his or her settlement with the debtor or released party.
You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to your release of claims in this Agreement, including, but not
limited to, the release of unknown and unsuspected claims.
(e)Excluded Claims. Notwithstanding the foregoing, the following claims are not
included in the Released Claims (“Excluded Claims”): (i) any rights or claims
for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which cannot be waived as a matter of law; (iii) any rights you
have to file or pursue a claim for workers’ compensation or unemployment
insurance; and (iv) any claims for breach or enforcement of this Agreement. In
addition, nothing in this Agreement prevents you from filing, cooperating with,
speaking with or participating in any proceeding before the Equal Employment
Opportunity Commission, the California Department of Fair Employment and
Housing, the Oregon Bureau of Labor & Industries, the National Labor Relations
Board, the Securities and Exchange Commission, or any other federal, state, or
local agency charged with the enforcement of any laws, including providing
documents or any other information. Nothing in this Agreement prevents you from
speaking with an attorney retained by you. By signing this Agreement, you are
waiving your right to recover any individual relief (including backpay,
frontpay, reinstatement, or other legal or equitable relief) in any charge,
complaint, or lawsuit or other proceeding brought by you or on your behalf by
any third party, except for any right you may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency.
You further represent and warrant that, other than the Excluded Claims, you are
not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.
7



--------------------------------------------------------------------------------



17.Representations. You hereby represent that you have been paid all
compensation owed and for all days worked through the date you sign this
Agreement (other than any regular payroll payment pending for days of employment
as of your signature date), you have received all the leave and leave benefits
and protections for which you are eligible pursuant to the federal Family and
Medical Leave Act, the California Family Rights Act, the Oregon Family Leave
Act, or otherwise, and you have not suffered any on-the-job injury for which you
have not already filed a workers’ compensation claim. You represent and warrant
that you have not filed any complaint, claim, or charge against a Released Party
with any local, state or federal agency or court and that you have not assigned
or otherwise transferred any interest in any Released Claim.
18.Dispute Resolution. You and the Company shall use good faith efforts to
resolve any controversy or claim arising out of, or relating to, this Agreement
or any alleged breach of the Agreement. You and the Company agree to provide
written notice of any breach of the Agreement and to provide at least ten (10)
business days to cure or resolve any such breach. If unable to resolve a dispute
arising from this Agreement, you and the Company agree to submit your dispute to
binding arbitration, whether any such dispute is in contract, tort, or otherwise
and whether provided by statute or common law (except for: (i) claims for
employee benefits under any benefit plan sponsored by the Company and either (a)
covered by the Employee Retirement Income Security Act of 1974 or (b) funded by
insurance); (ii) claims for state disability insurance, workers compensation, or
unemployment insurance benefits; or (iii) disputes that the Dodd-Frank Wall
Street Reform and Consumer Protection Act (Public Law 111-203) or another Act of
Congress prohibit from being subject to a pre-dispute arbitration agreement).
You and the Company agree that any arbitration shall be in accordance with the
Federal Arbitration Act (the “FAA”), and to the extent an issue is not addressed
by the FAA, with the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) or such
other rules of the AAA as applicable to the claims being arbitrated. The
arbitration will be conducted by a single arbitrator, who will be a retired
judge or an attorney licensed to practice in California. If you and the Company
cannot agree on an arbitrator within fifteen (15) business days after a written
demand for arbitration, then the arbitrator will be selected according to the
rules of the AAA. If either party refuses to honor its obligations to arbitrate
or if either you or the Company needs temporary or preliminary injunctive relief
related to an arbitrable dispute, the party may apply to a court with
jurisdiction to grant such relief, and any such application will not be
incompatible with or a waiver of this Paragraph. The arbitrator shall apply the
substantive law of the State of California (excluding California choice-of-law
principles that might call for the application of some other state’s law), or
federal law, or both as applicable to the claims asserted. The arbitrator will
have exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability, or formation of this Agreement, including any
claim that all or part of this Agreement is void or voidable and any claim that
an issue is not subject to arbitration. The parties agree that they shall each
bear the same costs in arbitration as each would bear in civil litigation, and
that the Company will advance any excess of the arbitrator’s fee or filing fees
above those applicable to filing an equivalent action in federal or state court.
The prevailing party in any legal proceeding filed to enforce this Agreement
will be entitled to recover its attorneys’ fees, costs, and related arbitration
or litigation expenses including, but not limited to, expert witness fees. Any
and all of the arbitrator’s orders, decisions, and awards will be enforceable
in, and judgment upon any award rendered by the arbitrator may be confirmed and
entered by, any federal or state court having jurisdiction. All proceedings
conducted according to this Paragraph 18, including any order, decision, or
award of the arbitrator, will be kept confidential by all parties except to the
extent such disclosure is required by law. The Parties agree that the exclusive
venue for arbitration under this Agreement will be San Francisco County.
8



--------------------------------------------------------------------------------



19.General. This Agreement, including its incorporated Exhibit A and Exhibit B,
constitutes the complete, final, and exclusive embodiment of the entire
agreement between you and the Company with regard to the subject matter
described in this Agreement. You represent and agree that you enter into this
Agreement freely and voluntarily, without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and this Agreement supersedes any other agreements, promises, warranties, or
representations concerning its subject matter (except those contained in its
Exhibit A and Exhibit B). This Agreement may not be modified or amended except
in a writing signed by both you and a duly authorized officer of the Company.
You may not assign any provision of this Agreement. This Agreement will bind the
heirs, personal representatives, successors, and permitted assigns of both you
and the Company, and will inure to the benefit of both you and the Company, and
its and your respective heirs, successors, and permitted assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, the determination will not affect any other provision of this
Agreement and the provision in question will be modified to be enforceable in a
manner consistent with the intent of the parties, to the extent possible under
applicable law. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California. Any
ambiguity in this Agreement will not be construed against either party as the
drafter. Any waiver of a breach of this Agreement, or rights hereunder, must be
in a writing signed by the waiving party (and as to the Company by a duly
authorized officer) and will not be deemed to be a waiver of any successive
breach or rights under this Agreement. This Agreement may be executed in
counterparts, which will be deemed to be part of one original. Facsimile and
electronic image signatures (including DocuSign) will be equivalent to original
signatures.
If this Agreement is acceptable to you, please sign and date below and send me
the signed and dated Agreement not later than Friday, October 4, 2019 (which is
at least 21 days after your receipt of the Agreement). The Company’s offer
contained in this Agreement will automatically expire if we do not receive the
fully signed Agreement within this timeframe.
I thank you for your work with New Relic and wish you success in your future
endeavors.


Sincerely,
/s/ Mark Sachleben

Mark Sachleben,
Chief Financial Officer
New Relic, Inc.
Exhibit A – Reaffirmation Release
Exhibit B – Proprietary Information and Inventions Agreement


9



--------------------------------------------------------------------------------



Statement and Signature of Employee  (return no later than October 4, 2019)


I have read this Separation and Transition Agreement and General Release, and I
understand all of its terms. I understand that by entering into this Agreement,
I am giving up certain rights in exchange for something of value to which I am
not otherwise entitled. I enter into and sign this Separation and Transition
Agreement and General Release knowingly and voluntarily, with full understanding
of what it means.


Accepted and Agreed:


/s/ James Gochee

James Gochee



9/13/2019

Date


10



--------------------------------------------------------------------------------

newrlogo.jpg [newrlogo.jpg]
EXHIBIT A
REAFFIRMATION RELEASE
(To be signed and returned on or after the Separation Date but not later than
November 20, 2019.)


Mark Sachleben
Chief Financial Officer
New Relic, Inc.


Dear Mark:
I refer to the Separation and Transition Agreement and General Release
(“Agreement”), presented to me on September 12, 2019 and effective as of its
Effective Date (defined therein), between me and New Relic, Inc. (the
“Company”), in which the parties agreed that my employment with the Company
would end on November 16, 2019 (the “Separation Date”). Since my employment has
now ended, I am writing to you in accordance with Paragraphs 4 and 16(c) of the
Agreement to confirm the points below. This letter agreement (“Reaffirmation
Release”) will be part of and subject to the terms of the Agreement between the
parties, and capitalized terms in this Reaffirmation Release will be as defined
in the Agreement.
I confirm that:
A.The termination of my employment in accordance with the terms set out in the
Agreement is without any admission of liability by any party and shall be in
full and final settlement of all and any claims that I have or may have against
the Released Parties, as defined in the Agreement, whether contractual,
statutory or otherwise (and whether known or unknown, consistent with Paragraph
16 of the Agreement) arising out of or in connection with my employment or its
termination.
B.Without prejudice to the generality of Paragraph A above, the waiver in this
letter relates to all or any claims specified in Paragraph 16(a), 16(b), 16(c),
and 16(d) of the Agreement, including waiver of my rights under the Age
Discrimination in Employment Act (“ADEA”), and I agree that the only claims that
I have or may have against the Company are specified in Paragraph 16(e) of the
Agreement as Excluded Claims.
C.There are no matters or circumstances that give rise or may give rise to any
claims by me against the Company in connection with my employment or its
termination which have arisen since the Effective Date of the Agreement, or, if
there are any such matters, I hereby waive such claims, with exceptions noted as
Excluded Claims in Paragraph 16(e) of the Agreement. If so required by the
Company, I will enter into any further documentation necessary to give full
effect to my intention to execute a general waiver and release.



--------------------------------------------------------------------------------

        
D.I hereby reaffirm and acknowledge my obligations under the Agreement,
including my obligations under its Exhibit B and its Paragraph 18, and all other
promises and obligations under the Agreement, whether or not referenced in this
Reaffirmation Release.


E.In exchange for the promises made by and in consideration for all the terms
entered into by me in this Reaffirmation Release and the Agreement, the Company
will pay me the Separation Benefits, as described in Paragraph 4 of the
Agreement following the “Reaffirmation Effective Date,” which will be the last
of: (1) my Separation Date (provided that it is November 16, 2019, as provided
in the Agreement); and (2) my execution of this Reaffirmation Release and its
delivery to the Company, which shall be completed no later than three (3)
business days after my Separation Date (no later than November 20, 2019); and
(3) the passing of seven (7) days without me revoking this Reaffirmation
Release, all provided that the Effective Date of the Agreement has occurred.
F.I understand that I have seven (7) days to revoke my signature and release on
this Reaffirmation Release, and that if I revoke this Reaffirmation Release
(which I may do by providing written notice of my revocation to the Company’s
CFO not later than 11:59pm PST on the 7th day after I sign this Reaffirmation
Release), I will not be entitled to the Separation Benefits, but will be
entitled to all other terms of the Agreement applicable as of its Effective Date
and will be bound by the terms of the Agreement.
G.I have had at least twenty-one (21) days to review and consider this
Reaffirmation Release and its terms. I have considered and understand the terms
of this Reaffirmation Release, the consideration I will receive if I enter into
this Reaffirmation Release and do not revoke it, and what rights and benefits I
am giving up, including my rights under the ADEA. I have hereby been advised to
consult an attorney about the contents and meaning of this Reaffirmation
Release, and have had the opportunity to do so to my satisfaction. I acknowledge
and agree that I knowingly and voluntarily enter into this Reaffirmation Release
agreement as a full and complete release of the Released Claims with complete
understanding of all relevant facts, and that I was neither fraudulently induced
nor coerced to enter into this Reaffirmation Release.


I sign and enter into this Reaffirmation Release as of the date indicated below.


__________________________________________
James Gochee


__________________________________________
Date










--------------------------------------------------------------------------------

        
Accepted on Behalf of New Relic, Inc.
By: ________________________________
Mark Sachleben
Chief Financial Officer





--------------------------------------------------------------------------------



Exhibit B
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


EXHIBIT A – New Relic, Inc.
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
In consideration of my employment or continued employment by New Relic, Inc.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
as follows:


1.Nondisclosure
1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and for a period of five (5) years thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns.
1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
1.3 Third Party Information. I understand, in addition, that the Company has


received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.
2. Assignment of Inventions.
2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit C (Previous Inventions) attached hereto a






--------------------------------------------------------------------------------

        


complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”). If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit C but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit C for such purpose. If no
such disclosure is attached, I represent that there are no Prior Inventions. If,
in the course of my employment with the Company, I incorporate a Prior Invention
into a Company product, process or machine, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, use and sell such Prior Invention. Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions without the Company’s prior written
consent.
2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this Section
2, are hereinafter referred to as “Company Inventions.”
2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion


Notification) and agree that my signature acknowledges receipt of the
notification.
2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for protection under the provisions of
Section 2870. I will preserve the confidentiality of any Invention that does not
fully qualify for protection under Section 2870.
2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.
2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).
2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary










--------------------------------------------------------------------------------

        
Rights relating to such Company Inventions in any and all countries shall
continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
4. Additional Activities. I agree that during the period of my employment by the
Company I will not, without the Company’s written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (1) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity.
5. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence


or in trust prior to my employment by the Company. I have not entered into, and
I agree I will not enter into, any agreement either written or oral in conflict
herewith.
6. Return of Company Documents. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement.
7. Legal and Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
8. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
9. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
10. General Provisions.
10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction










--------------------------------------------------------------------------------

        
of the state and federal courts located in San Francisco County, California, for
any lawsuit filed there against me by Company arising from or related to this
Agreement.
10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause.
10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
10.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND


PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.
        This Agreement shall be effective as of the first day of my employment
with the Company, namely: May 1st, 2008.
        I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE
COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.




Dated: 4/23/08


/s/ Jim Gochee


Jim Gochee






Accepted and Agreed To: New Relic, Inc.


By: /s/ Mark J Sachleben


Title: COO






2480 Sand Hill Rd Suite 210


(Address)


Menlo Park, CA 94025


Dated: 10-29-08






